 

_ ¢ AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) -

 

—

 

UNITED STATES DISTRICT COURT

 

° o
SOUTHERN DISTRICT OF CALIFORNIA JUL 2 © 2019
United States of America ~~ . JUDGMENT? sof arb REMEN Ne ky : ue
a y. / (For Offenses Corppgiite On or After November 1, ep

 

 

Jose Luis Pimentel-Cornejo Case Number: 3:19-mj-22972_

Michael L. Crowley

, Defendant's Attorney

REGISTRATION NO. 97336408

_ THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

LI was found guilty to count(s)

 

 

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s)
Title & Section — Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) | doe

CO The defendant has been found not guilty on count(s) .
C1 Counts) __ dismissed on the motion of the United States.
IMPRISONMENT _

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of: .
| | 2
TIME SERVED 2 g

__ days

XI Assessment: $10 WAIVED — & Fine: WAIVED

Court recommends USMS, IC or DHS or other arresting agency return all property and all documents i in
‘the defendant’ s possession at:the time of arrest upon their deportation or removal. .
oO Court recommends defendant be deported/removed with relative, . charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments -
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendant's economic circumstances.

Friday, July 26, 2019
. Date of Imposition of Sentence ;

 

Received Sete. Michael J. Seng

DUSM | | _ HONORABLE MICHAEL J. SENG
| UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy oe | . | — | - 3:19-mj-22972

 
